Citation Nr: 0515111	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-30 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the 
service connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for the service 
connected fracture of the right fifth finger.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1966 to September 
1968.

This appeal arises from a September 2002 rating decision of 
the St. Louis, Missouri Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is productive of incapacitating 
symptoms resulting in total occupational and social 
impairment.

3.  The veteran is entitled to a 100 percent schedular rating 
for PTSD.

4.  The veteran's service connected right fifth finger 
disability is manifested by a healed fracture with full range 
of motion; there is no evidence of ankylosis or a functional 
loss equivalent to amputation of that digit.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent 
evaluation for the service connected PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2004).

2.  A total disability rating based on individual 
unemployability due to service connected disability cannot be 
assigned where the veteran is entitled to a 100 percent 
schedular rating for a service connected disability.  38 
C.F.R. § 4.16(a) (2004).

3.  The criteria for the assignment of a compensable 
evaluation for the service connected fracture of the right 
fifth finger have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a (2004); Diagnostic 
Code 5227 (2001); Diagnostic Codes 5227, 5230 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A June 2002 VA mental health clinic (MHC) notation shows that 
the veteran was taking medication for his psychoneurosis.  He 
was living alone and he lacked the motivation to do anything.  
His energy level was poor and he would easily become tired.  
On examination, the veteran was alert and oriented times 
three.  He was cooperative and his mood was described as 
being okay.  Affect was euthymic.  The diagnosis was PTSD and 
a Global Assessment of Functioning (GAF) score of 50 was 
assigned.  

An October 2002 MHC note indicated that the veteran was 
somewhat depressed.  He reported that at times he did not 
feel like he wanted to live.  He was having a hard time 
sleeping.  He had a lot of bad memories of Vietnam and he 
lived alone.  He was also having a lot of conflict with a 
neighbor and shots were actually fired.  He was married twice 
but those unions did not work out.  The diagnosis was 
prolonged PTSD and a GAF score of 50 was assessed.  A change 
in medications was noted.  

A January 2003 MHC notation reported that the veteran was 
having a lot of bad dreams.  He was getting very depressed 
and at times he felt as if he did not want to live.  An 
increase in medications was noted.  A GAF score of 50 was 
noted.  

An October 2003 MHC notation reflected that the veteran 
suffered from fairly severe PTSD.  He had classic PTSD 
symptoms to include fairly severe nightmares, depression, 
social isolation, startle reflex, paranoia, severe 
irritability, self-control problems with temper, and poor 
social skills.  These symptoms had resulted in difficulty 
with employability and with relationships as well.  The 
veteran agreed to try a new medication on a trial basis.  It 
was opined that the veteran was not employable due to the 
severity of his PTSD.  A GAF score of 55 was assessed.  When 
seen in March 2004, a GAF score of 60 was noted.  

In April 2004, the veteran was scheduled for individual 
therapy as an exacerbation of symptoms was noted in the past 
several years.  It was reported that events in Iraq bothered 
the veteran.  He was having problems sleeping to include 
having frequent nightmares.  He also had problems with 
intrusive thoughts, anger, and depression.  He admitted to 
some suicidal ideation.  

An August 2004 MHC note indicates that the veteran was very 
dysthymic that was suggestive of depression.  This indicated 
that the veteran was not responding yet to Prozac.  He agreed 
today to double his dosage.  It was noted that the medicine 
the veteran had been on was too sedating and the veteran was 
to be put on another medication to try to address his 
nightmares.  His quality of life was not good.  A GAF score 
of 60 was assessed.  

On VA psychiatric examination in September 2004, the veteran 
complained of ongoing problems with PTSD and depression.  He 
stated that he was isolating himself more.  When he recently 
invited family members to his home during the holidays, he 
reported that he became very distressed.  He also reported 
trying to go fishing and camping at a state park, but when 
other people started coming he became uncomfortable and he 
returned home.  He reported daily intrusive thoughts about 
Vietnam.  He had flashbacks once a week and a recurring 
nightmare every two weeks.  He had had the same nightmare for 
ten years.  He described having guilt feelings.  He had 
difficulty concentrating or finishing projects.  He also 
avoided situations if there would be a lot of people present.  
Sleep was disrupted.  He currently was treated by a VA 
physician for medicine management once every three months and 
he received individual therapy once a month.  The veteran was 
on a number of medications.  The veteran had last been 
employed in a convenience store in 1991.  The veteran 
reported that he was not involved in a relationship and that 
he lived by himself.  His home was in the middle of the 
woods.  He would generally spend his days at home in the 
house.  He would play poker with friends and bowled in a 
league.  No other social activities were noted.   

Upon examination, a GAF score of 55 to 60 was assessed.  It 
was noted that the veteran continued to suffer from PTSD.  He 
was involved in ongoing supportive therapy for PTSD with a 
readjustment counselor.  He also was receiving psychiatric 
treatment and was on medications to help him with his bad 
dreams, nightmares, and depression associated with Vietnam.  
It was recommended that the veteran should continue with his 
treatment.  

On VA hand and finger examination of September 2004, it was 
noted that the veteran's claims folder had been reviewed.  
The veteran complained of slight discomfort of the tip of the 
right little finger with pain.  He noted having pain and 
gripping problems after holding onto the motorcycle after an 
hour of driving.  He also noted some discomfort in cold 
weather.  Otherwise, the right fifth finger did not interfere 
with his lifestyle or cause problems.  On examination, the 
veteran was right handed.  A slight deformity consisting of 
about seven degrees of outward deviation of the distal tip of 
the right fifth finger was noted.  Skin was warm and dry and 
color was good.  Nail beds were intact without abnormality.  
The veteran complained of slight discomfort on palpation of 
the distal tip of the finger.  He denied having any numbness.  
There did not appear to be any weakness.  No atrophy was 
noted.  Range of motion was evaluated of each joint to 
include the proximal interphalangeal, and distal joint of 
each finger with no abnormality noted.  The veteran was able 
to make a fist.  The right fifth finger would flex to the 
transverse fold of the palm.  Gripping appeared to be normal.  
No other abnormality was noted.  X-rays revealed arthritis of 
the distal joint of right fifth finger.  The diagnosis was 
status post trauma of the small finger of the right hand 
secondary to a fracture with arthritis.  


Higher evaluation for PTSD

Service connection is in effect for PTSD, evaluated as 50 
percent disabling under DC 9411 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.

The Court has held that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, the Board will focus on the evidence of record 
since the date of the veteran's increased rating claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), (b) 
2004).

The regulations pertaining to rating PTSD are set forth, in 
pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Upon review of the claims file, the Board finds that the 
evidence supports the assignment of a 100 percent evaluation 
for PTSD.  The record shows that the veteran has consistently 
received ongoing treatment for his psychoneurosis.  This 
treatment includes being seen every three months by a VA 
physician for the management of an ever changing course of 
medications.  In this regard, the Board notes that the 
veteran's psychotropic regimen has repeatedly been altered by 
changing drugs or lowering or increasing the amount of a drug 
to be administered in an ongoing attempt to ameliorate 
symptoms.  In addition, the veteran is seen once a month in 
individual psychotherapy.  

Nonetheless, the veteran continues to suffer from numerous 
PTSD related symptoms to include social isolation, startle 
reflex, daily intrusive thoughts, guilt feelings, avoidance 
behavior, flashbacks, nightmares, depression, anxiety, sleep 
disturbance, paranoia, suicidal ideation, feelings of 
detachment and estrangement from others, hypervigilance, and 
self control problems with temper and severe irritability.  
It is significant to note that the veteran's PTSD symptoms 
have continued despite his consistent attempts to alleviate 
symptoms through ongoing treatment.  

The record shows that the veteran have been divorced twice.  
He has not recently been involved in a relationship.  He 
currently lives by himself in a home reportedly situated in 
the middle of the woods.  Despite the isolated nature of his 
current living arrangement, the record contains a reference 
to the veteran having difficulty with a neighbor that 
resulted in an exchange of gun fire.  Therefore, he usually 
attempts to avoid people; for example, he reported leaving a 
park setting where he was camping and fishing when too many 
people started to show-up.  As a result, it can be stated 
that the veteran is generally isolated from others and he is 
emotionally detached from people.  The evidence amply 
demonstrates that the veteran's chronic PTSD severely impairs 
his social adaptability.

Though not determinative, the Global Assessment of 
Functioning (GAF) scale provides guidance and illustrates the 
veteran's psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness.  A 41-
50 score indicates serious symptoms or any serious impairment 
in social, occupational, or school functioning such as having 
no friends or being unable to keep a job.  A 51-60 score 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning such as having few 
friends and having conflicts with peers or co-workers.  In 
this case, GAF scores have been assigned from a low of 50 to 
a high of 60.  

A review of the record shows that the veteran was last 
employed in 1991 when he worked at a convenience store.  VA 
outpatient treatment records reflect the fact that the 
veteran has been experiencing severe PTSD symptoms that have 
been evaluated as impacting negatively on his employability.  
In fact, the veteran's treating VA physician opined in 
October 2003 that the veteran was not employable due to the 
severity of his PTSD symptoms.  Extra weight will be accorded 
to this opinion as it was provided by the veteran's treating 
VA physician who is in the best position to evaluate the 
veteran's employability.  It is clear, therefore, that the 
veteran suffers from severe industrial inadaptability due to 
the effects of persistent severe PTSD symptoms.

In summary, the recent medical evidence demonstrates that the 
veteran's psychoneurotic symptoms have resulted in impairment 
in social relationships and his ability to obtain or retain 
gainful employment.  Accordingly, upon review of the entire 
record, the Board finds that the veteran's symptomatology is 
productive of incapacitating symptoms resulting in total 
occupational and social impairment.  Therefore, after 
reviewing the clinical record and resolving any remaining 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports the assignment of a 100 percent 
evaluation.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether VA has fully complied with the VCAA.  
This raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on the merits would cause prejudice to him.  
As the benefit sought on appeal (entitlement to the highest 
schedular rating for PTSD) is being granted in full, the 
Board finds no prejudice has resulted to the veteran's due 
process rights by the Board's action in this matter.


TDIU

With regard to the claim for a total disability ratings based 
on individual unemployability, such benefits may be assigned 
only where the schedular rating is less than total and the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disability.  38 C.F.R. § 
4.16(a).  The Court has held that in cases where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

In view of the fact that a 100 percent schedular rating is 
being assigned for PTSD, the Board finds that the TDIU claim 
is without legal merit and that claim must be denied.  See ZP 
v. Brown, 7 Vet. App. 541 (1995).

Moreover, where the law and not the evidence is dispositive 
of a claim (as is the situation with the TDIU claim), the 
VCAA is not for application.  See Mason v. Principi, 16 Vet. 
App. 129 (2002).




Claim for a higher rating for the right fifth finger

The veteran essentially maintains that the noncompensable 
evaluation currently assigned for the service-connected right 
5th finger disability is not adequate given his current 
symptomatology.

In this regard, it is pointed out that disability evaluations 
are determined by the application of a schedule of ratings 
that is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).

Where, as in this case, entitlement to service connection has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Upon review of the record, the Board notes that the veteran's 
service connected right 5th finger disability is rated as 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2004).

During the course of this appeal, VA revised Diagnostic Codes 
5216-5230, which pertain to ankylosis and limitation of 
motion of fingers.  See 67 Fed. Reg. 48784-48787 (July 26, 
2002).  The revisions became effective on August 26, 2002; 
the veteran's current claim was filed on July 31, 2002.  The 
veteran has been provided with both the old and new rating 
criteria in the statement of the case and in a supplemental 
statement of the case.

Under the version in effect until August 26, 2002, Diagnostic 
Code 5227 applied to ankylosis of any finger other than the 
thumb, index finger or middle finger, that is, the ring 
finger or little finger.  Diagnostic Code 5227 provided a 
noncompensable rating for ankylosis of the ring or little 
finger.  A following note indicated that extremely 
unfavorable ankylosis of the ring finger would be rated as 
amputation under Diagnostic Code 5156.

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2004), which 
became effective on August 26, 2002, unfavorable or favorable 
ankylosis of the ring or little finger of the major or minor 
hand warrants a noncompensable rating.  Also under DC 5230, 
(2004), (limitation of motion of an individual digit), any 
limitation of motion of the little finger warrants a 
noncompensable evaluation.

The note that now follows Diagnostic Code 5227 states that it 
should also be considered whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

Under Diagnostic Code 5156, as in effect both before and 
since August 26, 2002, amputation of the little finger of 
either hand with metacarpal resection (more than one-half of 
the bone lost) warrants a 20 percent rating.  Amputation 
without metacarpal resection warrants a 10 percent rating.

Upon review of the record, the Board finds no basis under 
either the old or new rating criteria for the assignment of a 
compensable rating for the service-connected right 5th finger 
disability under Diagnostic Code 5227, which governs ratings 
for ankylosis of the ring or little finger.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).

Diagnostic Code 5227 is the only potentially available 
criteria prior to August 26, 2002, and under the new rating 
criteria it is more appropriate than new Diagnostic Code 
5230, involving limitation of motion of the finger, because 
the Note after Diagnostic Code 5227 provides a possible basis 
for a compensable evaluation.

The VA General Counsel has determined that amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  The Board may apply 
only the prior regulation to rate the appellant's disability 
for periods preceding the effective date of the regulatory 
change, that is, prior to August 26, 2002.  See VAOPGCPREC 3- 
00.

Taking into account the medical evidence set out hereinabove, 
the Board finds that a compensable evaluation for the 
service- connected right 5th finger disability is not 
warranted for the following reasons.

During the pendency of this appeal, the veteran's VA 
treatment records do not reflect treatment for any residuals 
of right 5th finger fracture.  On examination in September 
2004, there was a slight deformity consisting of about seven 
degrees of outward deviation of the distal tip of the right 
fifth finger.  X-rays revealed arthritis of the distal joint 
of the right fifth finger.  The veteran complained of slight 
pain and discomfort.  Numbness was denied.  There was no 
weakness or atrophy.  Grip was normal.  Range of motion 
revealed no abnormality, and the right fifth finger would 
flex to the transverse fold of the palm.  

None of the medical records support a finding that the 
veteran has ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with or without either joint 
in extension or in extreme flexion.  Consequently, the 
veteran does not have disability that is equivalent to 
amputation.  There also is no evidence of limitation of 
motion.  Therefore, the medical evidence of record does not 
demonstrate any findings that meet the criteria for a 
compensable evaluation under Diagnostic Code 5227 in effect 
prior to or after August 26, 2002.  In considering whether a 
compensable rating could be assigned under the new rating 
criteria as of August 26, 2002, the Board notes that the 
veteran has not alleged any complaints of increased severity 
of his service-connected right fifth finger disability.

In view of the foregoing, the Board concludes that when 
either former or current rating criteria are applied, a 
compensable rating is not warranted for the veteran's 
service-connected residuals of a right 5th finger injury.

The Board has also considered the case of DeLuca v. Brown, 8 
Vet. App. 202 (1995), wherein the Court held that in 
evaluating a service-connected disability involving a joint, 
the Board erred by not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In this case, it has neither 
been contended nor has the medical evidence ever demonstrated 
that the veteran's right fifth finger disability has 
exhibited additional functional loss due to weakness, 
fatigability, incoordination or pain on movement.  
Accordingly, there is no basis for consideration of a higher 
evaluation under the holding in DeLuca.

With regard to the rating of the service connected right 
fifth finger pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating would be in order if there existed such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record, however, does not reflect frequent 
periods of hospitalization or interference with employment in 
this case.  On examination, the veteran complained of some 
discomfort in cold weather and pain when gripping onto the 
motorcycle handles for an hour or more.  Otherwise, the 
veteran reported that the right fifth finger did not 
interfere with his lifestyle or cause problems.  Thus, the 
evidence of record does not reflect any factor which presents 
an exceptional case.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In adjudicating the veteran's claim for a compensable rating 
for the right fifth finger, the Board has considered the 
applicability of the regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which was signed 
into law on November 9, 2000.  38 C.F.R. § 3.159 (2004).  
These implementing regulations are applicable to all claims 
filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in July 2004 as well as the statement 
of the case in August 2003 and a supplemental statement of 
the case in October 2004, which notified the appellant of the 
type of evidence necessary to substantiate his claim.  The 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claim.  In this regard, all available VA treatment records 
and records from the Social Security Administration 
concerning the veteran's claim for disability benefits have 
been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded a 
VA examination in September 2004.  Upon review of the file, 
the Board is satisfied that the current record contains 
sufficient medical evidence to fully and fairly evaluate the 
veteran's appeal.  As an additional examination is 
unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the appellant after the initial rating decision 
that is the basis for this appeal.  The appellant, as a 
result, has the right to content-complying notice and proper 
subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, notice was 
provided by the AOJ in July 2004 prior to the transfer and 
recertification of the appellant's case to the Board after 
the June 2004 Board remand and the context of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Thereafter, the instant claim was 
readjudicated and a Supplemental Statement of the Case (SSOC) 
was provided to the appellant in October 2004.  The claimant, 
therefore, has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to a 100 percent rating for the service connected 
PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits.

Entitlement to a compensable rating for the service connected 
fracture of the right fifth finger is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability is 
denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


